DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending.  Claims 1-11 are the subject of this NON-FINAL Office Action.  Claims 12-15 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election with traverse of Invention I (claims 1-11) in the reply filed on 07/09/2021 is acknowledged.  Applicants argue that allocating print material consumed is a special technical feature.  The Office disagrees.  CHEN in fact teaches “accurate estimates of the amount of both build and support material needed before a build begins, to accurately predict before a build begins when replenishment materials are needed.”  Thus, the lack of unity finding is maintained. 
Claims 12-15 are withdrawn.

Claim Interpretations
The claims encompass: (a) determining an amount of print materials consumed in at least part of a build job comprising a plurality of objects at any time; (b) allocating the amount of print materials consumed, on an object by object basis, to the plurality of objects forming the build job at any time; and (c) any “allocation” technique. Neither the claims nor the specification define when the “determining” step or the “allocating step” occurs.  The 
As to “servicing operation” in claim 10, the specification merely mentions this phrase, but never defines or explains it.  Thus, it encompasses any service of a 3D printer/printing (e.g. depositing materials, solidifying materials, moving hopper, etc.).

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, claims 1-11 are directed to a mental process abstract data without significantly more.  More specifically, under step 2A of the Alice guidelines, claim 1 is directed to an abstract idea capable of being performed in the human mind, in addition to a method of calculating print material used.  A human can easily “determine” (e.g. calculate) amount of print 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CHEN (US 2004/0006405).
	As to claim 1, CHEN teaches determining an amount of print materials consumed in at least part of a build job comprising a plurality of objects (“estimates of the amount of both build and support material needed before a build begins”: Abstract); and allocating the amount of print materials consumed, on an object by object basis, to the plurality of objects forming the build job (“accurately predict before a build begins when replenishment materials are needed”; Abstract).  To “accurately predict before a build begins when replenishment materials are needed” means to allocate materials when they are needed.  This technique is used for “both build and support material” (Abstract); and multiple objects (paras. 0025, 0057).
	As to claims 2-3, CHEN teaches determining volume of multiple objects and allocating volume proportionally (paras. 0012-20, for example).
	As to claims 4-5, CHEN teaches proportioning according to waste materials based on surface waste material of objects (para. 0056, for example).  It is also noted that volume calculation is a function of surface paramaters (e.g. surface area, surface dimensions height, length, width) such that calculating volume is necessarily based on/in relation to surfaces of an 
	As to claims 6-7, CHEN teaches the technique can be used with multi-phase jet solidification or Selective Deposition Modeling which includes “fusing agent”/absorbs energy (e.g. ink) and “detailing agent”/coalescing agent, known in CHEN as phase change jetted or dropped/droplets, an inkjet print head dispensing a ultraviolet radiation curable phase change material (paras. 0004-0009, 0032-33, 0046, 0048).
	As to claims 8-9, CHEN teaches the technique is used in layer-wise 3D printers to calculate amounts used per layer (paras. 0002-09, 50).  It is also noted that volume calculation is a function of surface paramaters (e.g. surface area, surface dimensions height, length, width) such that calculating volume is necessarily based on/in relation to surfaces of an object.  Furthermore, “Digital additive manufacturing is a process by which an object is defined three dimensionally by a series of volume elements (hereinafter referred to as voxels).  The object is then produced by creating/laying down  each voxel one at a time, in rows at a time, swaths at a time or layers at a time” (US 20070030326, para. 0006).  CHEN teaches that the 3D print method is based on digital data such as CAD or STL (Abstract, para. 0055).  Thus, CHEN teaches 
	As to claim 10, CHEN teaches the amount of print materials consumed comprises print materials used in at least one servicing operation such as depositing materials from containers 56 (para. 0048, for example).
	As to claim 11, CHEN teaches wherein the amount of print materials consumed in a build job comprises at least one compensation factor such as waste material (para. 0056, for example).

Allowable Subject Matter
Although not in the claims, the following is allowable subject matter in the specification (para. 0022): 
A method of 3D printing comprising:
	determining an amount of print materials to be consumed in at least part of a build job comprising a plurality of objects, the determining comprising determining a surface of each object by determining a volume of voxels belonging to a 3D surface of each object, wherein the volume of voxels is determined by determining a number of solid voxels on the 3D surface of each object that are in contact with non-fused build material; and
	based on determining the amount of print materials to be consumed, 3D printing, on an object by object basis, the plurality of objects forming the build job.


	As to subject-matter eligibility, a skilled artisan would not be able to implement this complicated method in the mind; and the step of determining/calculating an amount of print materials to be consumed requires non-routine collection of data (determining a number of solid voxels on the 3D surface of each object that are in contact with non-fused build material) and practical application to 3D printing.
Prior Art
The following prior art is pertinent to estimating print material in 3D printers: US 2016/0259866 (paras. 0137-40); US 20180201021 (para. 0207); US 2007002610 (para. 0032); US 20180079153 (para. 0114); US 20100208016 (para. 0047); US 20110223349 (para. 0063); US 20150027239; US 20150231824; US 20160274572 (paras. 0013, 0034); US 20160279880; US10800106; US 20150005919 (para. 0037); US 20170023929 (“material use amount”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743